DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 21-24, 28-30, 41-44, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (US 20200162878 A1) in view of Jung et al. (US 20110107168 A1).

Regarding claims 1-4, method of claims 1-4 are performed by the apparatus of claims 21-24.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-24 (apparatus) for the method of claims 1-4.

Regarding claims 8-10, method of claims 8-10 are performed by the apparatus of claims 28-30.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 28-30 (apparatus) for the method of claims 8-10.

Regarding claim 21, Zhuang teaches an apparatus (Zhuang, Fig. 7, node x) comprising 
a transceiver system (Zhuang, Fig. 5, transceiver 514) configured to listen to a host device (Zhuang, Fig. 6 and Pars. 74-77, 102, node continuously listens for safety messages from all other nodes in the neighborhood) in one or more listening time slots of a host piconet (broadcast/exchange bitmap or slot bitmap 400 including timeslots in a message (i.e. data packet) (Zhuang, Fig. 6 and Par. 110) over a selected time slot from the available time slots (Zhuang, Fig. 6 and Pars. 84,104)), 
a memory system configured to store data, instructions (Zhuang, Fig. 5), or a combination thereof, and
 a processing system coupled to the transceiver system and the memory system (Zhuang, Fig. 5), wherein the processing system is configured to: 
identify one or more bitmap portions of a bitmap, wherein the identified one or more bitmap portions corresponds to the one or more listening time slots of the host piconet (Zhuang, Fig. 4 and Par. 64, node y (i.e. host piconet)); 
determine whether a data packet having a data packet payload is effectively received from the host device during the one or more listening time slots, wherein the bitmap is used to show a successful reception of the packet (if the message is received in that time slot, the time slot is marked/recorded as being used by the one-hop neighbor node (Zhuang, Fig. 6 and Par. 77), which represents as Ack (Zhuang, Par. 110) with “X” indicates “busy”) (Zhuang, Fig. 4 and Pars. 64, 110), and if no message is received due to transmission collision, release the time slot (i.e. time slot is available) (Par. 77) which represents as NACK (Par. 110) with “No X” indicates “Not busy”) (Zhuang, Fig. 4 and Pars. 65, 110)); and populate the bitmap with one or more corresponding signifiers, wherein to populate the bitmap (update or record (i.e. populate) this usage information and will be broadcast to other neighboring nodes to exchange this time slot usage information (Zhuang, Fig. 6 and Par. 84), the processing system is further configured to: (if the message is received in that time slot, the time slot is marked/recorded as being used by the one-hop neighbor node (Zhuang, Fig. 6 and Par. 77), which represents as Ack (i.e. null signifier) (Zhuang, Par. 110) with “X” indicates “busy”) (Zhuang, Fig. 4 and Pars. 64, 110)); andQC184592Qualcomm Ref. No. 184592 43populate each of the one or more values with the null signifier in response to a determination that the data packet having the data packet payload was not effectively received during the one or more listening time slots (if no message is received due to transmission collision, release the time slot (i.e. time slot is available) (Par. 77) which represents as NACK (i.e. null signifier) (Par. 110) with “No X” indicates “Not busy”) (Zhuang, Fig. 4 and Pars. 65, 110).
However, Zhuang does not specifically teach the processing system is further configured to: populate a first bitmap portion of the one or more bitmap portions with a reception signifier.
Jung teaches generates sequence number/SN field (i.e. reception signifier) to include the SN in the feedback message (Jung, Figs. 1-3 and Pars. 70-71).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jung into Zhuang to provide feedback information more effectively.

Regarding claim 22, the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 21, wherein the first bitmap portion of the one or more bitmap portions corresponds to an earliest time slot of the one or more listening time slots (Zhaung, Figs. 3-4 and Pars. 64-65). 

Regarding claim 23, the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 21, further comprising determining that the data packet having the data packet payload is effectively received, wherein the determining comprises: receiving a data packet header during the one or more listening time slots, wherein the data packet header indicates whether the data packet includes the data packet payload (Zhuang, Fig. 9-10 and Par. 113); and determining that the data packet header indicates that the data packet includes the data packet payload (Zhaung, Fig. 9-10 and Par. 120). 

Regarding claim 24, t the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 23, wherein: the one or more bitmap portions each comprise two or more bits (Jung, Fig. 2 and Par. 39); the received data packet header indicates a sequence number of the data packet (Jung, Fig. 1, sequence number (SN)); and to populate the bitmap, the processing system is further configured to: populate the first bitmap portion with a sequence-number-zero reception signifier based on the indicated sequence number; or populate the first bitmap portion with a sequence-number-one reception signifier based on the indicated sequence number (Jung, Table 1). 

Regarding claim 28, the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 21, wherein the one or more listening slots comprise: one listening slot (Zhuang, Fig. 4 and Par. 94, available time slots (one or more listening time slots)); two consecutive listening slots, each consecutive listening slot separated from a previous or next listening slot by a transmitting slot; or three consecutive listening slots, each consecutive listening slot separated from a previous or next listening slot by a transmitting slot. 

Regarding claim 29, the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 21, wherein the processing system is further configured to: select a plurality of bitmap portions that includes the one or more bitmap portions, wherein the plurality of bitmap portions respectively corresponds to a plurality of time slots that includes the one or more listening time slots ((Zhuang, Fig. 11 and Pars. 101-103, 110, acquire a slot or more from the set of available time slots (i.e. one or more listening time slots)), and the plurality of bitmap portions constitute the bitmap (Zhuang, Fig. 4); generate bitmap preparation information (Zhuang, Figs. 9-10), wherein to generate the bitmap preparation information, the processing system is further configured to: identify a bitmap origin slot marking the beginning or the end of the bitmap (Zhuang, Figs. 3-4 and Par. 86), wherein the bitmap origin slot is associated with a particular packet counter number, a particular sequence number, a particular clock value of the host piconet, and/or a particular clock value of a piconet (Zhuang, Fig. 11 and Pars. 89, 93-94); and identify a bitmap length (Zhaung, Figs. 3-4  and Par. 25), wherein the bitmap length comprises a number of time slots and/or a number of bitmap portions in the bitmap (Zhaung, Fig. 10 and Par. 25, S being the total number of time slots in a frame); and transmit the bitmap preparation information to another device over a primary/secondary piconet, wherein the bitmap preparation information comprises the identified bitmap origin time slot and the identified bitmap length (Zhaung, Fig. 7 and Pars. 83-84). 

Regarding claim 30, the combination of Zhuang and Jung teaches previous claim.  The combination further teaches the apparatus of claim 21, wherein the processing system is further 
configured to: receive bitmap preparation information from another device over 
a primary/secondary piconet (Zhuang, Fig. 7 and Pars. 74-75, 84); identify, based on the bitmap preparation 
information, a plurality of time slots and/or bitmap portions corresponding to 
the bitmap (Zhuang, Fig. 4 and Par. 77), wherein to identify the bitmap preparation information, the processing system is further configured to: identify a bitmap origin slot marking the beginning or the end of the bitmap (Zhuang, Figs. 3-4 and Par. 86), wherein the bitmap origin slot is associated with a particular packet counter number, a particular sequence number, a particular clock value of the host piconet, and/or a particular clock value of the primary/secondary piconet (Zhuang, Fig. 11 and Pars. 89, 93-94); and identify a bitmap length, wherein the bitmap length comprises a number of time slots and/or a number of bitmap portions in the bitmap (Zhaung, Figs. 3-4 and Par. 25);  and identify the plurality of time slots and/or bitmap portions constituting the bitmap based on the identified bitmap origin time slot (Zhuang, Fig. 4 and Pars. 64, 75) and identified bitmap length (Zhaung, Figs. 3-4 and Par. 25). 

Regarding claims 41-44, apparatus of claims 41-44 are performed by the apparatus of claims 21-24.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-24 (apparatus) for the apparatus of claims 41-44.

Regarding claims 51-54, non-transitory computer-readable medium of claims 51-54 are performed by the apparatus of claims 21-24.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-24 (apparatus) for the non-transitory computer-readable medium of claims 51-54.


Claims 5-6, 25-26, 45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (US 20200162878 A1) in view of Jung et al. (US 20110107168 A1) and in further view of Agarwal et al. (US 20200196153 A1).

Regarding claims 5-6, method of claims 5-6 are performed by the apparatus of claims 25-26.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 25-26 (apparatus) for the method of claims 5-6.

Regarding claim 25, the combination of Zhuang and Jung teaches previous claim. The combination further teaches the apparatus of claim 21, wherein the processing system is further configured to: receive the data packet from the host device during the one or more listening time slots of the host piconet (broadcast/exchange bitmap or slot bitmap 400 including times lots in a message (i.e. data packet) (Zhuang, Fig. 6 and Par. 110) over a selected time slot, the time slot (Zhuang, Fig. 6 and Pars. 84, 104)).
However, the combination fails to teach the apparatus of claim 21, wherein the processing system is further configured to: maintain a packet counter to determine a packet counter number value associated with the data packet; decrypt the data packet using the packet count; and determine whether the decrypting passes a message integrity check. 
Agarwal teaches the apparatus of claim 21, wherein the processing system is further configured to: maintain a packet counter to determine a packet counter number value associated with the data packet (Agarwal, Par. 13, nonce (i.e. counter)); decrypt the data packet using the packet count (Agarwal, Fig. 12 and Par. 116); and determine whether the decrypting passes a message integrity check (Agarwal, Fig. 12 and Par. 120).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Agarwal into the combination of Zhuang and Jung to validate the data packet effectively.

Regarding claim 26, the combination of Zhuang, Jung, and Agarwal teaches previous claim. The combination further teaches the apparatus of claim 25, wherein to populate the bitmap, the processing system is further configured to: populate the first bitmap portion with a message-integrity-check-error signifier in response to a determination that the decrypting did not pass the message integrity check (Zhuang, Fig. 4 and Pars. 109-110, 120, 128). 

Regarding claim 45, apparatus of claim 45 is performed by the apparatus of claim 25.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 25 (apparatus) for the apparatus of claim 45.

Regarding claim 55, non-transitory computer-readable medium of claim 55 is performed by the apparatus of claim 25.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 25 (apparatus) for the non-transitory computer-readable medium of claim 55.


Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (US 20200162878 A1) in view of Jung et al. (US 20110107168 A1) and in further view of Kim et al. (US 20160365952 A1).

Regarding claim 7, method of claim 7 is performed by the apparatus of claim 27.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 27 (apparatus) for the method of claim 7.

Regarding claim 27, the combination of Zhuang and Zhang teaches previous claim. The combination further teaches the apparatus of claim 21, wherein to populate the bitmap, the processing system is further configured to populate the bitmap with additional information, wherein the additional information comprises: slot count information indicating a maximum number of slots over which the data packet might be received (Zhaung, Fig. 10 and Par. 25, S being the total number (i.e. maximum) of time slots in a frame); packet type information indicating a type of the data packet (Zhaung, Fig. 9 and Par. 95) ; or any combination thereof.
However, the combination fails to teach the apparatus further comprising: retransmission information indicating whether the data packet is a new data packet or a retransmitted data packet. 
Kim teaches the apparatus comprising: H-ARQ header can include retransmission information, e.g., a retransmission bit per MPDU, which indicates whether each MPDU is an original transmission or a retransmission (Kim, Par. 39). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kim into the combination of Zhuang and Jung to determine whether the packets were received out of sequential order.


Response to Arguments
Applicant's arguments with respect to claims 1, 21, 41 and 45 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648 
6/13/2022